DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS of 12/04/20 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 526.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10-11 are objected to because of the following informalities:
Claim 10 states, “wherein the initial recommendation point is presented to the user to facility the drilling operation …” This is a minor grammatical informality. It will be construed that the claim should state, “wherein the initial recommendation point is presented to the user to facilitate the drilling operation …”
Claim 11 states, “a memory coupled to the processor and storing instruction, the instructions …” This is a minor grammatical informality. It will be construed that the claim should state, “a memory coupled to the processor and storing instructions, the instructions …”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method, which is a process. Independent claim 11 is directed to a computer system, which is a machine. All other claims depend on independent claims 1 and 11. As such, claims 1-20 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
analyzing, using a computer processor, the plurality of drilling data records to generate a maximum point comprising a maximum ROP value that is based on a predetermined percentile of an ROP distribution of the plurality of drilling data records (This limitation recites mathematical concepts in the form of mathematical relationships. Maximum values based on a percentile represents a mathematical relationship.)
generating, using the computer processor and based on the maximum point and a current point, a recommendation point comprising a recommended RPM value and a recommended WOB value, wherein the current point comprises a current RPM value, a current WOB value, and a current ROP value of the drilling operation (This limitation recites mathematical concepts in the form of mathematical calculations. The applicant’s specification describes various recommendation calculations in the form of specific equations.)

Independent claim 11 discloses similar abstract limitations.

Dependent claims 2-10 and 12-20 disclose further disclose abstract mathematical concepts.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following limitations are considered “additional elements” and explanation will be given as to why these “additional elements” do not integrate the judicial exception into a practical application.

Claim 1
A method for performing a drilling operation of a well in a subterranean formation (This limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). In this case, the field of use is drilling in a subterranean formation.)
obtaining a plurality of drilling data records each comprising a revolutions per minute (RPM) value, a weight on bit parameter (WOB) value, and a rate of penetration (ROP) value (This limitation is not indicative of integration into a practical application because it adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Gathering data for an invention that is directed primarily to abstract data processing is insignificant extra-solution activity.)
presenting, to a user, the recommendation point to facilitate the drilling operation (This limitation is not indicative of integration into a practical application because it adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Presenting/displaying output data for an invention that is directed primarily to abstract data processing is insignificant extra-solution activity.)

Claim 11
A computer system for performing a drilling operation of a well in a subterranean formation (This limitation generally links the use of the judicial exception to a particular technological environment or field of use. It is not indicative of integration into a practical application.)
a processor (This limitation is not indicative of integration into a practical application because it merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).)
a memory coupled to the processor and storing instructions, the instructions, when executed by the processor, comprising functionality (This limitation is not indicative of integration into a practical application because it merely uses a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).)
obtaining a plurality of drilling data records each comprising a revolutions per minute (RPM) value, a weight on bit parameter (WOB) value, and a rate of penetration (ROP) value (This limitation is not indicative of integration into a practical application because it adds insignificant extra-solution activity to the judicial exception.)
presenting, to a user, the recommendation point to facilitate the drilling operation (This limitation is not indicative of integration into a practical application because it adds insignificant extra-solution activity to the judicial exception.)

Dependent claims 2-10 and 12-20 depend on claims 1 and 11 and do not add any limitations that are indicative of integration into a practical application.

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US PgPub 20200056470).

With respect to claim 1, Ng et al discloses:
A method for performing a drilling operation of a well in a subterranean formation (abstract; figure 1)
obtaining a plurality of drilling data records each comprising a revolutions per minute (RPM) value, a weight on bit parameter (WOB) value, and a rate of penetration (ROP) value (figure 6A-6C; paragraph 0057 states, “FIGS. 6A, 6B, and 6C depict 2D plots of WOB, revolutions per minute (‘RPM’), and rate of penetration (‘ROP’), respectively, versus drilling depth, according to one example embodiment.”) 
analyzing, using a computer processor, the plurality of drilling data records to generate a maximum point comprising a maximum ROP value (paragraphs 0132-0133 and 0137-0138 disclose maximum ROP) 
generating, using the computer processor, a recommendation point comprising a recommended RPM value and a recommended WOB value (paragraph 0159 states, “In this mode, stringer manager 1130 communicates a recommended WOB target for display to the operator… In this mode, stringer manager communicates a recommended RPM target for display to the operator …”) (emphasis mine).
presenting, to a user, the recommendation point to facilitate the drilling operation (paragraph 0159 states, “In this mode, stringer manager 1130 communicates a recommended WOB target for display to the operator… In this mode, stringer manager communicates a recommended RPM target for display to the operator …”) (emphasis mine)
With respect to claim 1, Ng et al differs from the claimed invention in that it does not explicitly disclose: 
maximum ROP value that is based on a predetermined percentile of an ROP distribution of the plurality of drilling data records
based on the maximum point and a current point, a recommendation point … wherein the current point comprises a current RPM value, a current WOB value, and a current ROP value of the drilling operation
With respect to claim 1, the following limitations are obvious in view of what Ng et al discloses:
maximum ROP value that is based on a predetermined percentile of an ROP distribution of the plurality of drilling data records (paragraph 0125 states, “The WOB and RPM limits may be one or both of limits of the absolute value of the outputs of the integrators … More generally, the limits may be a minimum or maximum limit expressed as a percentage change …” Here, WOB and RPM maximum limits are presented in the context of a percentage change. ROP is not explicitly mentioned in this particular paragraph. However, other sections of Ng et al (such as paragraph 0087) disclose ROP with WOB and RPM together. It would have been obvious to one of ordinary skill in the art to view maximum ROP value in the context of an ROP distribution of the plurality of drilling data records.)
based on the maximum point and a current point, a recommendation point … wherein the current point comprises a current RPM value, a current WOB value, and a current ROP value of the drilling operation (The paragraph that discloses recommended WOB value does not explicitly disclose maximum point, current point, current RPM value, current WOB value, and current ROP value. However, all of these values are represented in other sections of Ng et al (see above for citations of some of these teachings). It would be obvious to one of ordinary skill in the art to “base” the recommendation point on such values that are clearly anticipated by Ng et al.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ng et al. The motivation for the skilled artisan in doing so is to gain the benefit of assisting in the accurate control of an automated drilling method.

With respect to claim 11, Ng et al discloses:
A computer system for performing a drilling operation of a well in a subterranean formation (figure 2, reference 210)
a processor (figure 2, reference 212)
a memory coupled to the processor and storing instructions, the instructions, when executed by the processor, comprising functionality for (figure 2, reference 214)
obtaining a plurality of drilling data records each comprising a revolutions per minute (RPM) value, a weight on bit parameter (WOB) value, and a rate of penetration (ROP) value (see claim 1)
analyzing the plurality of drilling data records to generate a maximum point comprising a maximum ROP value (see claim 1)
generating a recommendation point comprising of a recommended RPM value and a recommended WOP value (see claim 1)
presenting, to a user, the recommendation point to facilitate the drilling operation (see claim 1)
With respect to claim 11, Ng et al differs from the claimed invention in that it does not explicitly disclose: 
maximum ROP value that is based on a predetermined percentile of an ROP distribution of the plurality of drilling data records
based on the maximum point and a current point, a recommendation point … wherein the current point comprises a current RPM value, a current WOB value, and a current ROP value of the drilling operation
With respect to claim 11, the following limitations are obvious in view of what Ng et al discloses:
maximum ROP value that is based on a predetermined percentile of an ROP distribution of the plurality of drilling data records (paragraph 0125 states, “The WOB and RPM limits may be one or both of limits of the absolute value of the outputs of the integrators … More generally, the limits may be a minimum or maximum limit expressed as a percentage change …” Here, WOB and RPM maximum limits are presented in the context of a percentage change. ROP is not explicitly mentioned in this particular paragraph. However, other sections of Ng et al (such as paragraph 0087) disclose ROP with WOB and RPM together. It would have been obvious to one of ordinary skill in the art to view maximum ROP value in the context of an ROP distribution of the plurality of drilling data records.)
based on the maximum point and a current point, a recommendation point … wherein the current point comprises a current RPM value, a current WOB value, and a current ROP value of the drilling operation (The paragraph that discloses recommended WOB value does not explicitly disclose maximum point, current point, current RPM value, current WOB value, and current ROP value. However, all of these values are represented in other sections of Ng et al (see above for citations of some of these teachings). It would be obvious to one of ordinary skill in the art to “base” the recommendation point on such values that are clearly anticipated by Ng et al.)
With respect to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ng et al. The motivation for the skilled artisan in doing so is to gain the benefit of assisting in the accurate control of an automated drilling method.

With respect to claims 2 and 12, Ng et al, as modified, discloses:
performing, during at least one moving time window of a sequence of moving time windows and based on the recommendation point, the drilling operation: (paragraphs 0010-0011 state, “The threshold window may be continuously determined. The threshold window may be determined using a moving average of the controlling drilling parameter …”; paragraph 0015 states, “Updating the one or more controlled drilling parameter targets may comprise … adjusting over a period of time the one or more controlled drilling parameter targets …”)
generating, based on the drilling operation during the at least one moving time window, an updated current point and an updated drilling data record (obvious in view of moving window, current point, and drilling data record teachings of Ng et al)
generating an updated plurality of drilling data records by adding the updated drilling data record to the plurality of drilling data records (obvious in view of drilling data record teachings of Ng et al)
generating, based on the updated plurality of drilling data records, an updated maximum point (obvious in view of drilling data record and maximum point teachings of Ng et al)
generating, based on the updated maximum point and the updated current point, an updated recommendation point (obvious in view of maximum point, current point, and recommendation point teachings of Ng et al)
wherein the current point corresponds to the drilling operation during a current moving time window prior to the at least one moving time window (obvious in view of moving window teachings of Ng et al)

With respect to claims 3 and 13, Ng et al, as modified, discloses:
generating, based at least one a RPM range and a WOB range of the plurality of drilling data records, a data health index, wherein generating the recommendation point is further based on the data health index (obvious in view of “safety conditions” teachings, which broadly anticipate claimed data health index; Paragraph 0169 states, “the updated RPM and WOB targets are validated against one or more safety conditions.” Paragraph 0012 also disclose safety conditions.)

With respect to claims 4 and 14, Ng et al, as modified, discloses:
generating a recommendation rectangle centering at the current point (obvious in view of combination; Paragraph 0026 if the applicant’s specification states, “The recommendation rectangle (208) is a region in the multi-dimensional drilling parameter space where the drilling parameters … are within a predetermined range of the current point.” Ng et al teaches a slightly different construction of a similar concept. Paragraph 0015 states, “Updating the one or more controlled drilling parameter targets may comprise: determining the updated one or more controlled drilling parameter targets; and adjusting over a period of time the one or more controlled drilling parameter targets until the one or more controlled drilling parameter targets are within a predetermined range of the updated one or more controlled drilling parameter targets.” Here, Ng et al teaches multi-dimensional drilling parameters, each with their own predetermined range. A region/space defining such multi-dimensional drilling parameters is obvious. Although Ng et al may not construct its space in the same way as the claimed invention, it is obvious for design incentives or market forces to prompt variations. The prior art teaches a base device/method/product that is similar or analogous to the claims. Design incentives or market forces would have prompted change to the base device. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.)
wherein the recommendation point directs the drilling operation from the current point towards the maximum point to increase the ROP value if the data health index exceeds a predetermined threshold (obvious in view of teachings of Ng et al; Ng et al teaches recommendation point, current point, maximum point, ROP value, and data health index, as discussed above)
wherein the recommendation point directs the drilling operation from the current point towards a corner point of the recommendation rectangle to increase the data health index if the data health index is less than a predetermined threshold (obvious in view of teachings of Ng et al; Ng et al teaches threshold window (paragraph 0014))

With respect to claims 5 and 15, Ng et al discloses:
a recommendation rectangle RPM range corresponding to a predetermined fraction of the current RPM value of the current point (obvious for reasons discussed with respect to claim 4 above; This limitation dives into the details of a recommendation rectangle construction that is an obvious variant of the threshold window/range teachings of Ng et al; Similar variables are used in a similar context to solve a similar problem.)
a recommendation rectangle WOB range corresponds to the predetermined fraction of the current WOB value of the current point (obvious for reasons discussed with respect to claim 4 above; This limitation dives into the details of a recommendation rectangle construction that is an obvious variant of the threshold window/range teachings of Ng et al; Similar variables are used in a similar context to solve a similar problem.)

With respect to claims 6 and 16, Ng et al, as modified, discloses:
wherein generating the data health index is further based on a RPM range ratio of the RPM range over the recommendation rectangle RPM range and a WOB range ratio of the WOB range over the recommendation rectangle WOB range (obvious for reasons discussed with respect to claim 4 above; This limitation dives into the details of a recommendation rectangle construction that is an obvious variant of the threshold window/range teachings of Ng et al; Similar variables are used in a similar context to solve a similar problem.)

With respect to claims 7 and 17, Ng et al, as modified, discloses:
determining a shortest path line between the current point and the maximum point (obvious for reasons discussed with respect to claim 4 above; This limitation dives into the details of a recommendation rectangle construction that is an obvious variant of the threshold window/range teachings of Ng et al; Similar variables are used in a similar context to solve a similar problem.)
wherein the data health index exceeds the predetermined threshold and the maximum point is outside of the recommendation rectangle (obvious for reasons discussed with respect to claim 4 above; This limitation dives into the details of a recommendation rectangle construction that is an obvious variant of the threshold window/range teachings of Ng et al; Similar variables are used in a similar context to solve a similar problem.)
wherein the recommendation point corresponds to an intersection between the shortest path line and the recommendation rectangle (obvious for reasons discussed with respect to claim 4 above; This limitation dives into the details of a recommendation rectangle construction that is an obvious variant of the threshold window/range teachings of Ng et al; Similar variables are used in a similar context to solve a similar problem.)

With respect to claims 8 and 18, Ng et al, as modified, discloses:
determining that the maximum point is inside of the recommendation rectangle; and setting the recommendation point equal to the maximum point (obvious for reasons discussed with respect to claim 4 above; This limitation dives into the details of a recommendation rectangle construction that is an obvious variant of the threshold window/range teachings of Ng et al; Similar variables are used in a similar context to solve a similar problem.)

With respect to claims 9 and 19, Ng et al, as modified, discloses:
generating, based on the plurality of drilling data records, an ROP heatmap with respect to the RPM value and the WOB value (obvious in view of teachings of Ng et al; Ng et al teaches all of the claimed variables. Ng et al also teaches displaying data (as discussed with respect to claim 1 above). A heatmap is simply a particular way of presenting data. One of ordinary skill in the art understands that obvious variations of ways to present known data. It is obvious for design incentives or market forces to prompt variations.)
presenting, to the user, the ROP heatmap to further facilitate the drilling operation (obvious for reasons discussed above; a heatmap is a variation of a way to display the data that Ng et al already anticipates)

With respect to claims 10 and 20, Ng et al, as modified, discloses:
generating an initial plurality of drilling data records based on historical data of at least one offset well (obvious in view of teachings of Ng et al. Paragraphs 0017, 0045, and 0175 disclose historical data; Paragraphs 0018-0019, 0023, 0088-0089, 0098, 0111, 0114, and 0117 disclose offset data)
generating an initial recommendation point for the drilling operation based on the initial plurality of drilling data records (obvious in view of recommendation teachings of Ng et al)
wherein the initial recommendation point is presented to the user to facilitated the drilling operation during an initial moving time window of the sequence of moving time windows (obvious in view of moving window teachings of Ng et al.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hegde et al NPL (Hegde, Chiranth; Daigle, Hugh; and Gray, Ken E. – “Performance Comparison of Algorithms for Real-Time Rate-of-Penetration Optimization in Drilling Using Data-Driven Models”; October 2018 SPE Journal.)
Benson et al (US Pat 10533409) discloses an apparatus and methods for automated slide drilling.
Benson et al (US PgPub 20190048706) discloses an apparatus and methods for automated slide drilling.
Benson et al (US PgPub 20190048707) discloses an apparatus and methods for automated slide drilling.
Weideman et al (US PgPub 20200063546) discloses an apparatus and methods for uninterrupted drilling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        06/29/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        07/05/2022